Judgment insofar as appealed from unanimously modified in accordance with the memorandum and as modified affirmed, with costs to *754appellants. Memorandum: The judgment is based on the court’s determination that plaintiffs are estopped from complaining of defendant’s use of the drainage ditch and upon its further determination that the ditch is a natural water course. The record does not support the finding that plaintiff Helen Stuart Lowery is so estopped. The judgment should, therefore, be modified by deleting her name from the last paragraph of the judgment and by adding thereto a provision that she be enjoined from interfering with defendant’s unrestricted use of the ditch as it existed in October, 1956. (Appeal by plaintiffs from certain parts of a judgment of Livingston Trial Term in an action for an injunction.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.